TRIAL COURT OFFICIAL’S
                  REQUEST FOR EXTENSION OF TIME TO FILE RECORD
            Fax to Cathy S. Lusk, 12th Court of Appeals, Tyler, TX. Fax # (903) 593-2193

                                                                                   FILED IN
Court of Appeals No. (If Known): 12-15-00121-CV                             12th COURT OF APPEALS
                                                                                 TYLER, TEXAS
Trial Court Style: GARRY L. ROLLINS AND CARLA D. ROLLINS VS                 7/22/2015
                                                                           TEXAS      9:49:01 AMAND
                                                                                   COLLEGE
MPF INVESTMENTS, LLC D/B/A “A-1 RENT ALL”                                        CATHY S. LUSK
                                                                                     Clerk
Trial Court & County:       7TH
      Trial Court No.:      13-3353-A

Date Trial Clerk’s Record Originally Due:        06/22/2015

Date Court Reporter’s/Recorder’s Record Originally Due:
Anticipated Number of Pages of Record:       29 VOLUMES

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason(s): (check all that apply – attach additional pages if necessary)


       To the best of my knowledge, the Appellant has made no claim of indigence and has failed to
       either pay the required fee or to make arrangements to pay the fee for preparing the record.


       My duties listed below preclude working on this record:


x      Other, (Explain) : DUE TO UNFORSEEN REASONS, I HAVE BEEN OUT AND UNABLE TO COMPLETE THE RECORD.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 08-30-2015,
And I hereby request an additional 45 days within which to prepare the record.
TEX.R.APP.P.37.3.

In compliance with TEX.R.APP.P.9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the Trial Court’s judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

Date: 05-12-15                                    /S/ LINDA RHYMES
                                                 /S/ LINDA RHYMES

Office Phone Number:        903-590-1772                LINDA RHYMES
                                                        (Printed Name)

                                                          APPEALS CLERK
                                                         (Official Title)



TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:
        Certificate requirements: A certificate of service must be signed by the person who made
                                  the service and must state:

        (1) the date and manner of service;
        (2) the name and address of each person served; and
        (3) if the person served is a party’s attorney, the name of the party represented by that
            attorney.


The following parties have been served with a copy of this document:

Lead Counsel for APPELLANT(S):                        Lead Counsel for APPELLEE(S):

Name:            ERNESTO SIGMON.                      Name:            MR. TREY YARBROUGH

Address:         SIGMON LAW, PLLC                     Address:         YARBROUGH WILCOX, PLLC
                 2929 ALLEN PARKWAY                                    100 E. FERGUSON, STE. 1015
                 HOUSTON, TEXAS 77019                                  TYLER, TEXAS 75702


Phone #:         832.871.5723                         Phone #:         903.595.3111 FAX 903.595.0191
                 214.395.1546
Attorney For:    GARRY L. ROLLINS AND                 Attorney For:    TEXAS COLLEGE
                 CARLA ROLLINS

                                                      Name:            RYAN K. GEDDIE
                                                                       MARTIN, DISIERE,
                                                                      JEFFERSON & WISDOM, LLP
                                                                      TOLLWAY PLAZA ONE
                                                                      16000 N. DALLAS PARKWAY,
                                                                      SUITE. 800
                                                                      DALLAS, TEXAS 75248
                                                      Phone #:        214.420.5500 FAX 214.420.5501

                                                     Attorney For:    MPF INVESTMENTS, LLC D/B/A
                                                                      “A1-RENT ALL”